Citation Nr: 1115232	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-16 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran had active duty for training from March to August 1964.  He also had active honorable service from February 1968 to November 4, 1972.  

In an administrative decision, dated in March 1987, the RO found that the Veteran's service from November 5, 1972 to November 1975 had been dishonorable.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the RO.  


FINDING OF FACT

Degenerative changes of the right knee were first manifested many years after service, and the preponderance of the evidence is against a finding that they are in any way related to service.


CONCLUSION OF LAW

A right knee disability, diagnosed primarily as degenerative changes, is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In September 2007, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the Veteran's partial service treatment records; service personnel records; records reflecting his private medical treatment from April 1986 to October 1987; and records reflecting his VA treatment from October to December 1993 and from March 2007 to April 2009.  

In July 1987, May 1995, and December 2008, VA examined the Veteran.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In developing the record, VA requested a complete set of the Veteran's service treatment records from the National Personnel Records Center and from the Veteran.  Although those efforts met with only partial results, the service treatment records do include the report of his 1963 service entrance examination and the report of his November 1975 service separation examination.  In addition, the Veteran has submitted service treatment records from the 1970's, which he maintains support his claim.  There is no reason to believe that further efforts to obtain such evidence would be any more productive; and in March 2009, the RO made a formal finding that the Veteran's records were unavailable.  Moreover, despite a request from VA, the Veteran has not come forward with any records of continuing right knee symptomatology since service or evidence of a nexus between his current right knee disability and service.  Therefore, further development to obtain additional service treatment records would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


The Factual Background

The Veteran's service treatment records and the reports of the Veteran's service entrance and service separation examinations from his first period of service are negative for any complaints or clinical findings of a right knee disorder.  During his December 1963 service entrance examination and during his July 1964 service separation examination, the Veteran responded in the negative, when asked if he then had, or had ever had, lameness or a trick or locked knee.  At those times, his lower extremities were found to be normal.  

The Veteran's service treatment records, dated from September 1970 to June 1973 show that he was treated for a left knee disorder, diagnosed as synovitis and chondromalacia.  In September 1970 and July 1971, respectively, he was given a physical profile due to a cruciate ligamentous strain and knee strain.  The affected knee was not identified.  

During his November 1975 service separation examination, the Veteran responded in the affirmative, when asked if he then had, or had ever had a trick or locked knee.  The examiner clarified those responses by noting the Veteran had occasional left knee pain since injuring that knee in 1969.  On examination, his lower extremities were found to be normal.

Records reflecting the Veteran's private medical treatment from April 1986 to October 1987 are negative for any complaints or clinical findings of a right knee disability.  

In December 1986, the Veteran filed a claim of entitlement to service connection for a seizure disorder and a hypoglycemic reaction.

The reports of the Veteran's July 1987 and May 1995 VA examinations are negative for any complaints or clinical findings of a right knee disability.  

Records reflecting the Veteran's VA treatment from October to December 1993 are negative for any complaints or clinical findings of a right knee disability.  
In February 1995, the Veteran filed a claim of entitlement to service connection for epilepsy and chronic obstructive pulmonary disease.

Records reflecting the Veteran's VA treatment records from March 2007 to April 2009 show that the Veteran's problem list includes degenerative joint disease of an unspecified joint.  In September 2008, the Veteran twisted his right knee and ankle while descending a set of stairs.  X-rays of the right knee were negative, but those of the right ankle confirmed a right distal fibula fracture.  

In December 2008, the Veteran was examined by VA primarily to determine the nature and etiology of any left knee disability found to be present.  X-rays of the right knee from September 2008 were reviewed.  They showed moderate degenerative changes in the right knee with joint effusion.  

Later in December 2008, the RO granted the Veteran's claim of entitlement to service connection for degenerative joint disease of the left knee.

The Applicable Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as degenerative joint disease (arthritis), service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The Veteran contends that he has a right knee disability as the result of an injury sustained in service in September 1970.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to report his experiences in service.  For example, he is competent to report that he hurt his right knee and experienced chronic, residual pain following that injury.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

A review of the evidence shows that the Veteran entered service without evidence of pre-existing right knee pathology.  He did experience a cruciate ligamentous strain in September 1970.  Although he contends that such strain affected his right knee, that contention is not corroborated by any of the available service treatment records or examinations.  Indeed, there were no reports of continuing symptomatology during the remainder of his service.  Rather, the service treatment records all refer to treatment for complaints of left knee pain, generally diagnosed as a strain or chondromalacia of the patella.  Moreover, during the Veteran's November 1975 service separation examination, the examining physician noted that the Veteran's reports of a trick or locked knee referred to the his left knee.  The examination did not show any right knee disorder.  

A chronic, identifiable right knee disorder, primarily diagnosed as degenerative changes, was not manifested until 2008, when the Veteran twisted his right knee and ankle while descending a set of stairs.  That was 38 years after the claimed injury, and there were no findings that such disability was in any way related to service.  Thus, if the Veteran did injure his right knee in service in September 1970, the evidence strongly suggests that it resolved without continuing symptomatology.  In this regard, the Board notes that the Veteran did not file his claim of entitlement to service connection for a right knee disability until 2007.  Had he been experiencing chronic right knee problems prior to 2007, it is reasonable to expect that he would have filed an earlier claim for service connection.  After all, he had filed a claims of entitlement to service connection for other disabilities, as early as 1986.  That he did not file his claim earlier militates against a finding that he was experiencing a chronic right knee disability.

In light of the foregoing, the Board finds the preponderance of the evidence against the claim that he developed a chronic right knee disorder in service or his claim that his current right knee disability is in any way related to service.  Therefore, he does not meet the criteria for service connection.  Accordingly, service connection for a right knee disorder is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the Veteran's request for a new VA examination.  He contends that such an examination is warranted, because his last examination in December 2008 was performed just after he had sustained a right ankle injury, and he was in a cast from his right foot to his knee.  

Generally, VA examinations are scheduled when the medical evidence accompanying a particular claim is not adequate for rating purposes. 38 C.F.R. 3.326(a) (2010).  In this case, however, the medical evidence is adequate for rating purposes, as it is completely negative for a right knee injury in service, continuing right knee symptomatology since service, or a relationship between the Veteran's current right knee disability and service.  To schedule an additional examination under such circumstances would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini.  Accordingly, an additional examination will not be scheduled.  

The Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 


ORDER

Entitlement to service connection for a right knee disorder is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


